I concur in the result reached by Mr. Justice SHARPE, but think the following should be noted.
The department's holding to the effect that a ceremonial marriage can be proven only by "a public record of said ceremony" is erroneous, at least as applied to civil cases. Instead it may be established by other competent evidence, such as the testimony of one of the contracting parties, et cetera.
"There is no rule of law making marriage records the best evidence in any case." Proctor v. Bigelow, 38 Mich. 282.
Numerous decisions of similar purport from other jurisdictions might be cited. We note only the following.
"The marriage of Simon and Demetria Garcia could be proved by oral testimony, and the general rule is that a ceremonial marriage may be proved by the testimony of eyewitnesses, without the production of a marriage certificate and without explaining its absence." Lopez v. Missouri, K.  T. Ry.
(Tex.Civ.App.), 222 S.W. 695.
Also the department in the instant case was in error as amatter of law in holding that a marriage was not consummated between the deceased and Mabel Ruth Watts Jones, since the uncontradicted *Page 506 
proof conclusively establishes such marriage. See People v.Loomis, 106 Mich. 250.
The sole issue which necessitates remand for its determination is, as stated by Mr. JUSTICE SHARPE, whether Mabel Ruth Watts Jones is entitled under the statute (2 Comp. Laws 1929, § 8422 [Stat. Ann. § 17.156]) to compensation. The case is remanded for such determination, with costs of this appeal to Mabel Ruth Watts Jones and defendant against Winifred Watts.
STARR, BUTZEL, BUSHNELL, BOYLES, and REID, JJ., concurred with NORTH, C.J.